Per Curiam.
It is entirely apparent to this court that the defendant, a competitor of plaintiff, has adopted its corporate name with a view of profiting from the long-established and successful business of plaintiff. No person of the name of “ Cobbs ” is connected with the defendant corporation and no excuse is offered for the adoption of such name, and the use of the name “ Cobbs ” by the defendant will, in our opinion, result in serious confusion of trade and deception of the public, and the adoption *373and use by defendant of a name so similar to plaintiff’s trade name, in our opinion, constitutes an act of unfair competition. The defendant should be restrained from using the name “ Cobbs ” in any form whatsoever, whether alone or in conjunction with the defendant’s corporate title.
The order so far as appealed from should be reversed, with ten dollars costs and disbursements, and the motion in all respects granted.
Present ■— Dowling, P. J., Merrell, Finch, McAvot and Proskatjer, JJ.
Order, so far as appealed from reversed, with ten dollars costs and disbursements, and the motion in all respects granted. Settle order on notice.